Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2012/0326474).
Claim 1- Williams discloses an infant carrier releasing structure for disassembling an infant carrier from a base, comprising: 
a releasing piece (154), a linkage assembly (152), and a locking piece (156); 
wherein the releasing piece is slidably disposed on the infant carrier (¶ [0039]), the linkage assembly is at least partially in the infant carrier (within carrier rails 122, ¶ [0033]), the releasing piece (154) is connected to an end (upper end) of the linkage assembly (fig. 6), and another end (lower end) of the linkage assembly (152) is connected to the locking piece (156), the locking piece is connected pivotally to the infant carrier and configured to be engaged with the base (¶ [0037], [0041]); and
(with reference to ¶ 44) wherein when the releasing piece (154) is slid, the linkage assembly is driven by a slide of the releasing piece, so that the locking piece is driven by the linkage assembly (152) and disengaged from the base to release the infant carrier from the base.  

Claim 2- Williams discloses the infant carrier releasing structure according to claim 1, wherein the linkage assembly (152) comprises a first linkage (152A) and a second linkage (152B), one end (upper end) of the first linkage is connected to the releasing piece (via 154A, fig. 6), another end (lower end) of the first linkage is connected pivotally to one end of the second linkage (the driving arm 153 functions as a pivot region operatively connected with the upper end of the second linkage, ¶ [0034]), and another end (lower end) of the second linkage is connected to the locking piece (156).  
Claim 3- Williams discloses the infant carrier releasing structure according to claim 2, wherein the second linkage (152B) comprises a groove (fig. 10, the bracket recess 163 and driving surface 163A define a groove at the lower end of the second linkage), and one end (162) of the locking piece is inserted slidably into the groove (¶ [0038], the arm tip 162A is received within the groove and slides along its surface).
Claims 4-5 - Williams discloses the infant carrier releasing structure according to claim 1, wherein the infant carrier releasing structure further comprises an elastic component (165), disposed between the locking piece and the infant carrier (¶ [0037]- [0038]); and wherein the elastic component is a torsion spring.
Claim 6- Williams discloses the infant carrier releasing structure of claim 1 assembled with an infant safety seat comprising: 
a base (104) configured to be installed on a car seat and an infant carrier (102) comprises a carrier body (fig. 1); 
wherein the carrier body (106) has a seat (108) for an infant to be seated, the releasing piece (154) is slidably disposed on the carrier body (¶ 39), the locking piece (156) is connected pivotally to the carrier body (¶ 37-38), and the locking piece is at a bottom of the carrier body (a lower forward end of the body 106).
Claim 7- Williams discloses infant safety seat according to claim 6, wherein the seat (108) is on a front side of the carrier body (106), and the releasing piece (154) is on a rear side of the carrier body (see release grip 164, fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Gay (US 2019/0263298).
Williams discloses the infant safety seat according to claim 6, wherein the carrier body (106) comprises lower rails (122) that protrude from the bottom of the carrier body and that are capable of engaging a flat surface (table or floor) when disconnected from the base.  The difference between Williams and the instant claim is Williams does not teach wherein an anti-slip strip protrudes from the bottom of the carrier body.  
Gay teaches an infant safety seat usable with a vehicle seat (fig. 20) and/or a safety seat base (fig. 19), the safety seat comprising: a carrier body (fig. 11) with lower rails (1002); wherein the rails include an anti-slip strip (¶ [0097]) for protecting the carrier body and a user carrying the seat (¶ [0114]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Williams with an anti-slip strip, as taught by Gay, in order to provide protection to the seat and a carrying user of the seat during non-vehicle or non-base usage.  Accordingly, the combination would yield the predictable result of a safety seat comprising the structure as claimed, including an anti-slip strip that protrudes from the bottom of the carrier body via the lower rails thereof. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
Williams discloses the infant safety seat according to claim 6, wherein the base comprises a cross groove (176) including lock catches (180) for engaging with the locking piece (¶ 41-42).  
The difference between Williams and the instant claim is Williams does not teach wherein the base comprises a cross bar for engaging with the locking piece.  
However, the specific structural configuration of the carrier locking piece and corresponding base locking element is considered an obvious matter of design choice provided the specific structure is capable of performing the expected function of locking and unlocking an infant carrier with a carrier base. Since Williams’ base cross groove functions to engage with the locking piece as claimed, Williams teaches that the cross groove and cross bar are functional equivalents; accordingly, one of ordinary skill in the art would have found the recited “cross bar” an obvious design modification in light of Williams’ teaching. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636